Cline, Judge:
This is an appeal for a reappraisement of certain glass bottles imported from Kavalier Glass Works of Sazava, Czechoslovakia, the invoice being certified on February 6, 1935.
When the case was called for trial, counsel for the plaintiffs offered a letter from the shipper to which the defendant objected on the ground that section 501 of the Tariff Act of 1930 does not make such matter admissible in evidence. The objection was sustained and the letter was marked “Exhibit 1 for identification”. The case was then submitted without the introduction of evidence and counsel for the defendant moved to dismiss the appeal on the groimd that the appellants had failed to make out a prima facie case. The motion is granted as there is nothing in the record to overcome the presumption of correctness attaching to the appraisement. Judgment will be entered dismissing the appeal.